ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 17th day of December, 2002,
ORDERED, by the Court of Appeals of Maryland, that William B. Ellinger, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of William B. Ellinger from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d) shall certify that fact to the Trustee’s of the Clients’ Protection Fund and the Clerks of all judicial tribunals in the State.